Wiwsnow, J.
It is elementary that written or printed publications which falsely tend to bring the plaintiff into *421public disgrace, contempt, or ridicule are libelous. Bradley v. Cramer, 59 Wis. 309, 18 N. W. 268. It is also elementary that a libel need not be in printed language, but that a caricature or picture or effigy, with or without printed language, which is understood to refer to the plaintiff, and which has the tendency to bring disgrace, contempt, or ridicule upon the plaintiff, is libelous. Newell, Slander & L. (2d ed.) ch. 4, § 1, p. 43.
A printed statement to the effect that a person is a suicide fiend, has attempted suicide twenty-five times, and would usually go to the hospital and ask to be pumped out, certainly has a tendency to bring that person into public contempt and ridicule. Had the article in question given no name, but simply stated that the person whose picture was given had done these things, there would be little doubt in the mind of any one thát it would have been libelous, provided the picture was accurate enough to be recognized as the plaintiff’s picture. From the allegations of the complaint it must be assumed that the picture was fairly accurate, ,as it is called a photograph, doubtless meaning a halftone reproduction of a photograph, which can now be made with a considerable degree of accuracy.
The insertion of the picture under the headline of the article is, of course, in effect a statement that it is a picture of the person referred to in the article. Hence the article and picture together constitute a libel as matter of law, unless the fact that the article states that the suicide’s name was Evelyn Daly can be held to be an antidote to the otherwise libelous effect. This contention is strongly made by the appellant, and is in fact the only contention worthy of very serious consideration.
It seems quite true, as urged by the appellant, that persons who knew the plaintiff well, and knew her residence and family, would probably not be misled, but would at once conclude that the picture was inserted by mistake; but there may *422well bé a considerable number of persons, wbo only know tbe plaintiff by sight or have merely a slight acquaintance, who would recognize the picture at once, and would conclude that the article in fact did refer to the plaintiff, concluding (if they knew the plaintiff’s name at all) that such name was. merely another alias. The complaint alleges that the plaintiff has been greatly damaged by the publication. There is ample room for the inference that she may well have been damaged in the estimation of the classes of people last mentioned. The fact that she may not have been damaged in the estimation of friends who knew her well would only affect the extent of injury and mitigate the damages. A very similar case where a like result was reached will be found in De Sando v. New York Herald Co. 88 App. Div. 492, 85 N. Y. Supp. 111.
By the Court. — Order affirmed.